Judgment, Supreme Court, New York County (Alfred Donati, J., at jury trial and sentence; Charles Tejada, J., at resentence), rendered December 7, 1995, as amended September 10, 2001, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 3 to 6 years, unanimously affirmed.
We find that the court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]). The factual error, which was minor in this context, had no effect on the ruling and caused no prejudice.
Defendant’s challenge to the prosecutor’s summation is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the remarks were fair comment on the evidence and were responsive to the defense summation (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur— Buckley, P.J., Mazzarelli, Ellerin, Williams and Gonzalez, JJ.